ETHAN RANDALL, Respondent Below, Appellant,
v.
DIVISION OF FAMILY SERVICES, Petitioner Below, Appellee.
No. 561, 2007
Supreme Court of Delaware.
Submitted: July 14, 2008
Decided: July 28, 2008

ORDER
JACK B. JACOBS, Justice
This 28th day of July 2008, upon consideration of the appellee's motion for remand and parties' stipulation that this matter should be remanded to the Family Court for the appointment of counsel and further proceedings,
NOW, THEREFORE, IT IS ORDERED that this matter is REMANDED to the Family Court for the appointment of counsel and further proceedings. Jurisdiction is not retained.